Title: From Thomas Jefferson to William Brent, 8 March 1807
From: Jefferson, Thomas
To: Brent, William


                        
                            Mar. 8. 07.
                        
                        Th: Jefferson salutes Capt. Brent & asks the favor of him to inform him whether the Commission of the peace
                            for Washington county is not near expiring? who are at present acting magistrates? whether any new ones are wanting? and
                            whom he could recommend?
                    